         Case 3:17-cv-02162-EMC Document 283 Filed 02/27/21 Page 1 of 2




 1   DEBRA J. CARFORA
     JOHN THOMAS DO
 2   BRANDON ADKINS
     SIMI BHAT
 3
     U.S. Department of Justice
 4   Environment & Natural Resources Division
     Environmental Defense Section
 5   150 M Street, NE
     Washington, DC 20002
 6   Tel. (202) 514-2640
 7   debra.carfora@usdoj.gov

 8   Attorneys for Defendants

 9

10                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                          SAN FRANCISCO DIVISION
12
      FOOD & WATER WATCH, INC, et al.,           Case No.: 17-cv-02162-EMC
13
                           Plaintiffs,           Stipulation to Extend Time to Respond
14
                                                 to Plaintiffs’ Motion for Leave to
                     v.                          Amend their Complaint with
15
                                                 Supplemental Pleadings (ECF No. 279)
16    U.S. ENVIRONMENTAL PROTECTION
      AGENCY, et al.,
17
                           Defendants.
18

19

20

21

22

23

24

25

26

27



                                                           CASE NO.: 17-CV-02162-EMC
                                                STIPULATION TO EXTEND TIME TO RESPOND
          Case 3:17-cv-02162-EMC Document 283 Filed 02/27/21 Page 2 of 2




 1           The parties jointly stipulate to extend the deadline for Defendants United States
 2   Environmental Protection Agency, et al. (“EPA”) to respond to Plaintiffs’ Motion for

 3   Leave to Amend their Complaint with Supplemental Pleadings (ECF No. 279) from

 4   March 5, 2021 by three weeks to March 26, 2021. The motion is correspondingly

 5   renoticed for hearing on April 22, 2021 at 1:30pm. This extension of time is necessary

 6   because (1) the parties are negotiating a potential resolution of Plaintiffs’ motion that
     would obviate the need for judicial resolution of some or all the disputed issues; (2) staff
 7
     attorneys at EPA and DOJ need additional time to brief incoming administration officials
 8
     at both agencies on this matter; and (3) attorneys for Defendants have conflicting
 9
     litigation obligations that existed prior to Plaintiffs’ motion being filed.
10

11
     For Plaintiffs:
12
     DATED: February 26, 2020                        /s/ Michael Connett (by permission)
13                                                   MICHAEL CONNETT
                                                     Waters, Kraus & Paul
14                                                   Attorney for Plaintiffs
15
     For Defendants:
16
     DATED: February 26, 2020                        /s/ Simi Bhat
17
                                                     SIMI BHAT
18                                                   United States Department of Justice
                                                     Attorney for Defendants
19

20           PURSUANT TO STIPULATION, Defendants’ deadline to respond to
21   Plaintiffs’ Motion for Leave to Amend their Complaint with Supplemental Pleadings

22   (ECF No. 279) is EXTENDED to March 26, 2021.
23

24         2/26/2021
     Date: ___________                               _________________________

25                                                   The Honorable Edward M. Chen
                                                     United States District Judge
26                                                   Northern District of California
27


                                                                 CASE NO.: 17-CV-02162-EMC
                                                      STIPULATION TO EXTEND TIME TO RESPOND
